DETAILED ACTION
This communication is responsive to request for applicant’s amendments and request for reconsideration of application 16/050,346 as submitted on 16 May, 2022.
Claim status is pending for claims 1, 3-14 and 16-18; claims 2 and 15 are cancelled; claim 18 is newly added dependent; claims 1, 14 and 17 are independent claims.

Response to Remarks
	Applicant’s remarks dated 05/16/2022 have been fully considered and are persuasive. The rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more is hereby withdrawn. In particular, eligibility is satisfied by amendments in which the additional elements amount to significantly more than the abstract idea thereby passing muster at step 2A prongs one and two of present guidance for eligibility. Specifically, training of the convolutional neural networks is specified by technical solution comprising loss function and back-propagation which is not reasonably abstract. Integration of practical application points to facial images being modeled for image quality assessment. Reconsideration of the claims as amended portend eligibility under 35 U.S.C. 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record teach or suggest the combination of limitations. In particular, limitations of the independent claims which require the following technical features: 
inputting the face image into a pre-trained convolutional neural network to obtain probabilities of each pixel comprised in the face image belonging to a category indicated by each category identifier in a preset category identifier set, the convolutional neural network being used to represent a corresponding relationship between an image containing a face and a probability of a pixel belonging to a category indicated by a category identifier in the category identifier set, and the category identifier set having a category identifier indicating a category representing a face part, wherein the convolutional neural network is trained by: 
collecting a preset training sample comprising a sample image displaying a sample face and annotations of the sample image, wherein the sample face comprises a plurality of sample face parts, and each of the annotations comprising a data flag for representing whether a pixel in the sample image belongs to the category indicated by the category identifier in the category identifier set; and 
training using a machine learning method on the basis of the sample image, the annotation, a preset classification loss function and a back propagation algorithm to obtain the convolutional neural network, the classification loss function being used for representing a degree of difference between a probability output by the convolutional neural network and the data flag comprised in the annotation; -2-Application No.: 16/050346 Filing Date:July 31, 2018 
inputting the face image into a pre-trained key face point positioning model to obtain coordinates of each key face point comprised in the face image, the key face point positioning model being used for representing a corresponding relationship between an image containing a face and coordinates of each key face point; 
determining a probability of the face image being obscured on the basis of the probabilities and the coordinates; and 
determining whether the quality of the face image is up to standard on the basis of the probability of the face image being obscured.

After conducting an updated search, the closest art includes: 
Xu et al., US PG Pub No 20160358321A1 Sony, considered the closest patent document, discloses IQA - Image Quality Assessment based on convolutional neural networks and pixel analysis. Xu provides an objective function and scoring with ground truth as well as back-propagation [0033-34]. However, Xu’s function is based on regression and the disclosure is quite brief lacking any recitation of the claimed pre-training (e.g. weak supervision) or coordinates (e.g. facial landmarking). It is unclear that Xu would associate “each pixel” probabilistically as claimed which suggests dense image prediction or segmentation techniques. Moreover, the absence of language concerning facial image being obscure, such as blur, leaves doubt as to what probability or threshold can be considered the basis of assessing image quality. Xu does not provide sufficient detail to render the present claims obvious.
Guan, Jingwei “Image Quality Assessment and Multi-focus Image Fusion” dissertation from Chinese University of Hong Kong discloses pixel-wise estimation of image quality which outperforms both NR-IQA and FR-IQA. However, as applicant notes the date disclosed on the cover page is not proven to be a publication date (i.e. ascension date) and any evidence of the document’s existence has disappeared from the web as far as can determined. Regardless, the author has other publications which are attached herein. Particularly, this includes IEEE publications of the same author which are titled “Visual Importance and Distortion Guided Deep Image Quality Assessment Framework” and “Quality Estimation Based Multi-Focus Image Fusion”. The former, visual importance, similarly has issue with date as IEEE lists publication date as qualifying but only provides a later version which does not appear to qualify; the latter publication quality estimation simply does not provide the level of detail in other references. Inquiry into art discovery of the claimed subject matter reveals that significant research stems from the academic institution Chinese University of Hong Kong.
Supplemental references considered relevant to claimed subject matter include the following: Zeng et al., “A Probabilistic Quality Representation Approach to Deep Blind Image Quality Prediction”; Liu et al., “RankIQA: Learning from Rankings for No-reference Image Quality Assessment”; Ma et al., “dipIQ: Blind Image Quality Assessment by Learning-to-Rank Discriminable Image Pairs”. The aforementioned references are considered additional in support of functionalities related to the claimed invention.
However, the prior art, taken individually or in combination, does not teach or render obvious. Only to the extent that these limitations (specifically as defined above) are not found in the prior art is the present case allowable over the prior art. As such, the rejection is withdrawn. After a thorough search and examination of the present application, and light of the prior art made of record, independent claim 1 is allowed. Commensurate language is found in remaining independent claims 14 and 17 and are thus allowed equally. Dependent claims, being further limiting and definite, are allowed as depending from allowed claims. Claims are renumbered sequentially by grouping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124